DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered. Applicant amended claims 1, 8, and 15. Accordingly, claims 1-20 remains pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al US 20050149535 (hereinafter Frey) in view of Abbott et al US 20050086243 (hereinafter Abbott) in further view of Mishra WO 2018141424 (hereinafter Mishra).
[AltContent: arrow][AltContent: textbox (Third Tier)][AltContent: textbox (Second Tier)][AltContent: textbox (First Tier)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    746
    584
    media_image1.png
    Greyscale

Figure 3 of Frey
As to claim 1, Frey teaches an apparatus (Figure 3, paragraph 5 reveals a multi-tier enterprise) comprising: a memory (Figure 3, reference number 308 “Repository of Log Configurations”) configured to store a plurality of logging rules (Figure 3 and paragraph 42 reveal that the repository stores a plurality of logging configurations, these logging configurations are the logging rules; paragraph 21 reveals configuring logging via configuration file of the respective enterprise component/tier, wherein the configuration files consist of parameters that define settings or preferences), each logging rule assigned to a different tier of a multi-tier platform (paragraph 41 discloses that configuration files 309, 310, and 311 are specifically designed for the respective enterprise component/tier, thus each configuration file/logging rule is assigned to a different tier, these tiers are reference number 302 Component 2, reference number 303 Component B, and reference number 304 Component C), wherein:
 a first logging rule  (Figure 3, reference number 309 “Configuration File A”, the file consists of logging configurations, these logging configurations are the logging rules ) from among the plurality of logging rules (Figure 3,reference number 308 “Repository of Log configurations”, and 306 “Database” which contains the plurality of logging rules; paragraph 47 disclose the logging configuration information from the configuration file is retrieved and stored in the repository and/or database) is assigned to a first tier (the first tier is reference number 302 in Figure 3) of the multi-tier platform (the multi-tier consists of reference numbers 302, 303, and 304 of Figure 3); 
the first logging rule indicates a first set of attributes that should be logged with respect to the first tier (paragraph 41 discloses that configuration file 309 is assigned to the first tier 302, this configuration file contains a first set of attributes/elements; paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute), and a second set of attributes that [is restricted when] logged with respect to the first tier (paragraphs 38-39 reveal the filtering configuration via filters which restrict the logging behavior of the log attribute/element and consist of severity level attribute. Figure 6 also reveals these filtering configuration are in the configuration file as log filters 604. The configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log attribute/element, see also paragraph 63 which reveal the log filter is in the configuration file); 
[AltContent: arrow][AltContent: textbox (2nd Attribute )][AltContent: arrow][AltContent: textbox (1st Attribute)][AltContent: arrow][AltContent: textbox (Legend  which show attribute symbol and element symbol)]
    PNG
    media_image2.png
    729
    939
    media_image2.png
    Greyscale

Excerpt from Figure 6 of Frey: Structure of the Configuration File (paragraph 61)

a second logging rule (Figure 3, reference number 310 “Configuration File B”) from along the plurality of logging rules (the second logging rule/configuration file 310 is from Figure 3, reference number 308 “Repository of Log configurations”, which is plurality of logging rules) is assigned to a second tier(the second tier is reference number 303 in Figure 3)  of the multi-tier platform(the multi-tier consist of reference numbers 302, 303, and 304 of Figure 3); 
the second logging rule indicates a third set of attributes that should be logged with respect to the second tier(paragraph 41 discloses that configuration file 310 is assigned to the second tier 303, this configuration file contains a third set of attributes; paragraph 61 and Figure 6 reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute), a fourth set of attributes that [is restricted when] logged with respect to the second tier(paragraphs 38-39 reveal the filtering configuration via filters which restrict the logging behavior of the log attribute/element and consist of severity level attribute. Figure 6 also reveals these filtering configuration are in the configuration file as log filters 604. The configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log attribute/element, see also paragraph 63 which reveal the log filter is in the configuration file); and 
 a hardware processor (Figure 12, reference number 1203 “Microprocessor”, wherein the block diagram consist of a data processing system that is used in the embodiment of Figure 3, see paragraph 20) communicatively coupled to the memory(Figure 12, reference numbers 1207, 1205, and/or 1206, see also claim 20), the hardware processor configured to: 
receive source code for an application configured to execute on a plurality of tiers of the multi-tier platform(Figure 5, and paragraphs 49-50 and 59 reveal process for deploying log configuration file in the enterprise component/tier. The process include software that is run on a dedicated machine. Thus paragraphs 49-50 and 59 reveal receiving source code (software) for an application configured to execute on the tier(s));
detect, within the source code, for the first tier of the plurality of tiers (paragraph 36-37 reveals an application refers to any program code, and tracing controllers are associated with program code locations, location within packages, classes, and logging controllers are associated with system categories such as database, network etc...); 
determine, based on the plurality of logging rules a first attribute that is to be logged during execution in the first tier(claim 21, Figure 5, reference number 503 “Extracting the logging[attributes] and/or trace configuration information from the configuration file associated with the enterprise component[tier] being deployed”, and paragraphs 49-50 reveal process for deploying/executing the log configuration file(s), that has the attributes, in the respective enterprise component/tier), and at least one other attribute that is not to be logged during execution in the first tier (paragraphs 38-39 reveal the filtering configuration via filters which restrict the logging behavior of the log attribute/element and consist of severity level attribute. Figure 6 also reveals log filters 604, wherein the configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log attribute/element, see also paragraph 63 which reveal the log filter is in the configuration file)wherein: 
the first attribute is associated with the first tier(paragraphs 49-50 describe the execution of the configuration file for the respective tiers; paragraph 41 discloses that configuration file 309 is assigned to the first tier 302. Paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute); and
 99010369ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1510 (P9269)USSN 16/680,1034 of 18 the at least one other attribute is associated with at least one other tier of the plurality of tiers(Paragraph 61 and Figure 6  reveal the structure of the log configuration file, wherein a different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute);
logging code that, when executed, logs the first attribute and [restricts] the second attribute(paragraphs 38-39 reveal the filtering configuration via filters which restrict the logging behavior of the log attribute/element and consist of severity level attribute. Figure 6 also reveals these filtering configuration are in the configuration file as log filters 604. The configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log attribute/element, see also paragraph 63 which reveal the log filter is in the configuration file); detect, within the source code, for  the first tier of the plurality of tiers (paragraph 36 reveal that a controller can trace events generated by a plurality of different applications, these application refer to program code).
	Frey does not teach a set of attributes that should not be logged; detect, within the source code, an entry point and an exit point for  the first tier, wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier; and insert, between the entry point and the exit point in the source code, logging code.
[AltContent: textbox (Element in table which shows the attribute is not logged  )][AltContent: arrow]
    PNG
    media_image3.png
    291
    884
    media_image3.png
    Greyscale

Figure 5 of Abbott
	Abbott teaches (Figure 5), configuration table/file  that includes a set of attributes (Figure 5, reveals a logging configuration table, and reference number 512 “user.in_region” is the attribute) that should not be logged (omit logging of the attribute is reveal in Figure 5, reference number 517 “omit logging where value matches last logged”; paragraph 46 reveal the configuration table file details how attributes are to be logged).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott  to indicate in the configuration file any log processing that is to be performed/ not performed on the attribute and to support collaborative logging that has no ambiguity in the log information file (paragraphs 36 and 46 of Abbott).
	The combination of Frey in view of Abbott does not teach detect, within the source code, an entry point and an exit point for  the first tier of the plurality of tiers, wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier; and insert, between the entry point and the exit point in the source code, logging code.
	Mishra teaches detect, within the source code, an entry point and an exit point for the first tier (detection an entry point and exit point is reveal in Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…” and see also page 11, lines 4-6; page 10, lines 30-31 reveal the source code is for an integrated development environment), wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier (Figure 3, reference number 306 “Execute the source code with the logging statement”); and insert, between the entry point and the exit point in the source code, logging code (Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott with Mishra’s teachings of inserting the logging code in the source code to ensure that the software program is in an integrated-development environment (page 1, lines 7-8 of Mishra).

As to claim 2, the combination of Frey in view of Abbott and Mishra teaches wherein the logging code, when executed, further adds an identifier for each process that executes in the tier (Frey: Figure 6 reveals that under the attribute/element name, there is a name field and a type field, these fields can be considered identifiers. Paragraph 89 show that the configuration file includes the identifier “severity” level that is executed for each process in the respective tier).

As to claim 4, the combination of Frey in view of Abbott and Mishra teaches wherein the hardware processor is further configured to: select a format based on the tier and the plurality of logging rules (Frey: paragraph 47 reveals the logging module extracts the logging configuration from the logging file by parsing the configuration file according to certain predetermined formats) ; and generate a log of the selected format (Frey: paragraph 46 reveal that the logging configuration is generated based on the selected/predetermined format).

As to claim 5, the combination of Frey in view of Abbott and Mishra teaches wherein the hardware processor is further configured to execute the logging code to: detect an error that occurs during execution of the source code in the tier(Frey: Figure 10 reveals errors detected during execution of the application); and communicate an alert indicating the error (Frey: Figure 10 reveals GUI alerting an administrator of the detected error).

As to claim 6, the combination of Frey in view of Abbott and Mishra teaches wherein the hardware processor is further configured to: 
detect, within the source code, a second entry point and a second exit point for a second tier of the plurality of tiers (Frey: claim 21, Figure 4, and paragraphs 49-50 reveal process for deploying log configuration file in the enterprise component/tier. The process include software that is run on a dedicated machine. Thus paragraph 49 reveal receiving source code (software) for an application configured to execute on the respective tier(s). Mishra: one or more locations implies from Figure 3 reference character 304 that there is/can be a second entry and exit point, see page 11, lines 1-12); 
determine, based on the plurality of logging rules, a third attribute that is to be logged during execution in the second tier(Frey: paragraphs 49-50 describe the execution of the configuration file for the respective tiers; paragraph 41 discloses that configuration file 309 is assigned to the first tier 302. Paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute); and 
insert, between the second entry point and the second exit point in the source code, logging code that, when executed, logs the third attribute(Frey: paragraph 61 and Figure 6 reveal the structure of the executed log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute; Mishra: Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6; reference number 308 “generate one or more log files corresponding to the logging statement during execution with the logging statements”).

As to claim 7, the combination of Frey in view of Abbott and Mishra teaches wherein the hardware processor is further configured to generate a report indicating the first attribute (Frey: Figure 8, shows report that reveals the attributes as properties and the severity; Figure 9 also reveal log attributes name and an indication whether to log to database).

As to claim 8, Frey teaches a method ( paragraph 5 reveals a multi-tier enterprise) comprising: storing, by a memory(Figure 3, reference number 308 “Repository of Log Configurations”), a plurality of logging rules(Figure 3 and paragraph 42 reveal that the repository stores a plurality of logging configurations, these configurations are the logging rules), each logging rule assigned to a different tier of a multi-tier platform(paragraph 41 discloses that configuration files 309, 310, and 311 are specifically designed for the respective enterprise component/tier, thus each configuration file/logging rule is assigned to a different tier, such as tier 302 Component 2- “Libraries”, tier 303 Component B-“applications”, and tier 304 Component C-“services”). wherein: 
a first logging rule (Figure 3, reference number 309 “Configuration File A”) from among the plurality of logging rules (the first logging rule/configuration file 309 is from Figure 3,reference number 308 “Repository of Log configurations”, which is plurality of logging rules) is assigned to a first tier of the multi-tier platform(the multi-tier consist of reference numbers 302, 303, and 304 of Figure 3); 
the first logging rule indicates a first set of attributes that should be logged with respect to the first tier(paragraph 41 discloses that configuration file 309 is assigned to the first tier 302, this configuration file contains first set of attributes/elements; paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute) and a second set of attributes that should [is restricted when] logged with respect to the first tier(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log element); 
a second logging rule(Figure 3, reference number 310 “Configuration File B”) from along the plurality of logging rules (the second logging rule/configuration file 310 is from Figure 3, reference number 308 “Repository of Log configurations”, which is plurality of logging rules) is assigned to a second tier(the second tier is reference number 303 in Figure 3)   of the multi-tier platform(the multi-tier consist of reference numbers 302, 303, and 304 of Figure 3); 
the second logging rule indicates a third set of attributes that should be logged with respect to the second tier (paragraph 41 discloses that configuration file 310 is assigned to the second tier 303, this configuration file consists of a third set of attributes; paragraph 61 and Figure 6 reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute)and a fourth set of attributes that [is restricted when] logged with respect to the second tier(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log element); and
 receiving, by a hardware processor(Figure 12, reference number 1203 “Microprocessor”, wherein the block diagram consist of a data processing system that is used in the embodiment of Figure 3, see paragraph 20)  communicatively coupled to the memory(Figure 12, reference numbers 1207, 1205, and/or 1206, see also claim 20), source code for an application configured to execute on a plurality of tiers of the multi-tier platform(claim 21, Figure 4, and paragraphs 49-50 reveal process for deploying log configuration file in the enterprise component/tier. The process include software that is run on a dedicated machine. Thus paragraph 49 reveal receiving source code (software) for an application configured to execute on the tier(s)); 
detecting, by the processor, within the source code, for the first tier of the plurality of tiers (paragraph 36-37 reveals an application refers to any program code, and tracing controllers are associated with program code locations, location within packages, classes, and logging controllers are associated with system categories such as database, network etc...); 
determining, by the processor, based on the plurality of logging rules, a first attribute that is to be logged during execution in the first tier(claim 21, Figure 4, and paragraphs 49-50 reveal process for deploying log configuration file, that has the attributes, in the respective enterprise component/tier) and at least one other attribute that is not to be logged during execution in the first tier(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log element), wherein: 
the first attribute is associated with the first tier(paragraphs 49-50 describe the execution of the configuration file(s) for the respective tiers; paragraph 41 discloses that configuration file 309 is assigned to the first tier 302. Paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute); and
 the at least one other attribute is associated with at least one other tier of the plurality of tiers(Paragraph 61 and Figure 6  reveal the structure of the log configuration file, wherein a different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute);
 logging code that, when executed, logs the first attribute and [restricts] the second attribute(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which when executed restricts the logging behavior of certain log element/attribute).
Frey does not teach a set of attributes that should not be logged and detecting, by the processor, within the source code, an entry point and an exit point for the first tier, wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier; and inserting, by the processor, between the entry point and the exit point in the source code.
Abbott teaches (Figure 5), configuration table/file  that includes a set of attributes (Figure 5, reference number 512 “user.in_region” is the attribute) that should not be logged with respect to the first tier (omit logging of the attribute is reveal in Figure 5, reference number 517 “omit logging where value matches last logged”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott to support collaborative logging that has no ambiguity in the log information file, and the logged information in the file is maintained and analyzed in the multiple tiers (paragraph 36 of Abbott).
The combination of Frey in view of Abbott does not teach detecting, by the processor, within the source code, an entry point and an exit point for the first tier of the plurality of tiers, wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier; and inserting, by the processor, between the entry point and the exit point in the source code.
Mishra teaches detecting, by the processor, within the source code, an entry point and an exit point for the first tier (detection an entry point and exit point is reveal in Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6), wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier(Figure 3, reference number 306 “Execute the source code with the logging statement”); and inserting, by the processor, between the entry point and the exit point in the source code(Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott with Mishra’s teachings of inserting the logging code in the source code to verify that the software program is in an integrated-development environment (page 1, lines 7-8 of Mishra).

As to claim 9, the combination of Frey in view of Abbott and Mishra teaches wherein the logging code, when executed, further adds an identifier for each process that executes in the tier (Frey: Figure 6 reveals that under the attribute/element name, there is a name field and a type field, these fields can be considered identifiers. Paragraph 89 show that the configuration file includes the identifier “severity” level that is executed for each process in the respective tier).

As to claim 11, the combination of Frey in view of Abbott and Mishra teaches further comprising: selecting, by the processor, a format based on the tier and the plurality of logging rules(Frey: paragraph 47 reveal the logging module extracts the logging configuration from the logging file by parsing the configuration file according to certain predetermined formats); and generating, by the processor, a log of the selected format(Frey: paragraph 46 reveal that the logging configuration is generated based on the selected/predetermined format).

As to claim 12, the combination of Frey in view of Abbott and Mishra teaches further comprising executing, by the processor, the logging code to: detect an error that occurs during execution of the source code in the tier(Frey: Figure 10 reveals errors detected during execution of the application); and communicate an alert indicating the error(Frey: Figure 10 reveals GUI alerting an administrator of the detected error).

As to claim 13, the combination of Frey in view of Abbott and Mishra teaches further comprising: detecting, by the processor, within the source code, a second entry point and a second exit point for a second tier of the plurality of tiers(Frey: claim 21, Figure 4, and paragraphs 49-50 reveal process for deploying log configuration file in the enterprise component/tier. The process include software that is run on a dedicated machine. Thus paragraph 49 reveal receiving source code (software) for an application configured to execute on the respective tier(s). Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12);
 determining, by the processor, based on the plurality of logging rules, a third attribute that is to be logged during execution in the second tier(Frey: paragraphs 49-50 describe the execution of the configuration file for the respective tiers; paragraph 41 discloses that configuration file 309 is assigned to the first tier 302. Paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute); and 
inserting, by the processor, between the second entry point and the second exit point in the source code, logging code that, when executed, logs the third attribute(Frey: paragraph 61 and Figure 6 reveal the structure of the executed log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute; Mishra: Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6; reference number 308 “generate one or more log files corresponding to the logging statement during execution with the logging statements”).

As to claim 14, the combination of Frey in view of Abbott and Mishra teaches further comprising generating, by the processor, a report indicating the first attribute(Frey: Figure 8, shows report that reveals the attributes as properties and the severity; Figure 9 also reveal log attributes name and an indication whether to log to database).

As to claim 15, Frey teaches a system(Figure 3, paragraph 5 reveals a multi-tier enterprise)  comprising: a first tier comprising a user device (Figure 3, reference number 302, paragraph 58 reveal that the enterprise component is a library which is on a computing environment); a second tier comprising a network (Figure 3, reference number 303, paragraph 37 reveal the tier categories can be network); a third tier comprising a database(Figure 3, reference number 304, paragraph 37 reveal the tier categories can be database); and a security tool (Figure 3, reference number 301) configured to: 
store a plurality of logging rules(Figure 3 and paragraph 42 reveal that the repository stores a plurality of logging configurations, these configurations are the logging rules), each logging rule assigned to one of the first, second, and third tiers, (paragraph 41 discloses that configuration files 309, 310, and 311 are specifically designed for the respective enterprise component/tier, thus each configuration file/logging rule is assigned to a different tier, such as tier 302 Component 2, tier 303 Component B, and tier 304 Component C) wherein: 
a first logging rule (Figure 3, reference number 309 “Configuration File A”)  from among the plurality of logging rules (the first logging rule/configuration file 309 is from Figure 3,reference number 308 “Repository of Log configurations”, which is plurality of logging rules)  is assigned to a first tier(the first tier is reference number 302 in Figure 3)  of the multi-tier platform(the multi-tier consist of reference numbers 302, 303, and 304 of Figure 3); 
the first logging rule indicates a first set of attributes that should be logged with respect to the first tier (paragraph 41 discloses that configuration file 309 is assigned to the first tier 302, this configuration file has a first set of attributes/elements; paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute) and a second set of attributes that [is restricted when] logged with respect to the first tier(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log element);
 a second logging rule(Figure 3, reference number 310 “Configuration File B”)  from along the plurality of logging rules (the second logging rule/configuration file 310 is from Figure 3, reference number 308 “Repository of Log configurations”, which is plurality of logging rules) is assigned to a second tier (the second tier is reference number 303 in Figure 3)  of the multi-tier platform(the multi-tier consist of reference numbers 302, 303, and 304 of Figure 3); 
the second logging rule indicates a third set of attributes that should be logged with respect to the second tier (paragraph 41 discloses that configuration file 310 is assigned to the second tier 303, this configuration file contains a third set of attributes; paragraph 61 and Figure 6 reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute) and a fourth set of attributes that [is restricted when] logged with respect to the second tier(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log element); and
receive source code for an application configured to execute on the first, second, and third tiers(claim 21, Figure 4, and paragraphs 49-50 reveal process for deploying log configuration file in the enterprise component/tier. The process include software that is run on a dedicated machine. Thus paragraph 49 reveal receiving source code (software) for an application configured to execute on the tier(s));
detect, within the source code, for the first tier (paragraph 36-37 reveals an application refers to any program code, and tracing controllers are associated with program code locations, location within packages, classes, and logging controllers are associated with system categories such as database, network etc...); 
determine, based on the plurality of logging rules, a first attribute that is to be logged during execution in the first tier (claim 21, Figure 4, and paragraphs 49-50 reveal process for deploying log configuration file, that has the attributes, in the respective enterprise component/tier) and at least one other attribute that is not to be logged during execution in the first tier(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which restrict the logging behavior of the log element), wherein:
 the first attribute is associated with the first tier(paragraphs 49-50 describe the execution of the configuration file for the respective tiers; paragraph 41 discloses that configuration file 309 is assigned to the first tier 302. Paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute); and 
the at least one other attribute is associated with at least one other tier of the plurality of tiers(Paragraph 61 and Figure 6  reveal the structure of the log configuration file, wherein a different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute); and 
logging code that, when executed, logs the first attribute and [restricts] the second attribute(paragraph 39 reveals the configuration file assigned to each tier includes log filter elements/attributes, which when executed restricts the logging behavior of the log element/attribute).
Frey does not teach a set of attributes that should not be logged; detect, within the source code, an entry point and an exit point for the first tier, wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier; and insert, between the entry point and the exit point in the source code, logging code.
Abbott teaches (Figure 5), configuration table/file  that includes a set of attributes (Figure 5, reference number 512 “user.in_region” is the attribute) that should not be logged with respect to the first tier (omit logging of the attribute is reveal in Figure 5, reference number 517 “omit logging where value matches last logged”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott to support collaborative logging that has no ambiguity in the log information file, and the logged information in the file is maintained and analyzed in the multiple tiers (paragraph 36 of Abbott).
The combination of Frey in view of Abbott does not teach detect, within the source code, an entry point and an exit point for the first tier, wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier; and insert, between the entry point and the exit point in the source code, logging code.
Mishra teaches detect, within the source code, an entry point and an exit point for the first tier(detection an entry point and exit point is reveal in Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6), wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier(Figure 3, reference number 306 “Execute the source code with the logging statement”); and insert, between the entry point and the exit point in the source code, logging code(Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott with Mishra’s teachings of inserting the logging code in the source code to verify that the software program is in an integrated-development environment (page 1, lines 7-8 of Mishra).

As to claim 16, the combination of Frey in view of Abbott and Mishra teaches wherein the logging code, when executed, further adds an identifier for each process that executes in the tier (Frey: Figure 6 reveals that under the attribute/element name, there is a name field and a type field, these fields can be considered identifiers. Paragraph 89 show that the configuration file includes the identifier “severity” level that is executed for each process in the respective tier).

As to claim 18, the combination of Frey in view of Abbott and Mishra teaches wherein the security tool is further configured to execute logging code to: select a format based on the tier and the plurality of logging rules (Frey: paragraph 47 reveal the logging module extracts the logging configuration from the logging file by parsing the configuration file according to certain predetermined formats) ; and generate a log of the selected format (Frey: paragraph 46 reveal that the logging configuration is generated based on the selected/predetermined format).

As to claim 19, the combination of Frey in view of Abbott and Mishra teaches wherein the security tool is further configured to detect an error that occurs during execution of the source code in the tier(Frey: Figure 10 reveals errors detected during execution of the application); and communicate an alert indicating the error(Frey: Figure 10 reveals GUI alerting an administrator of the detected error).

As to claim 20, the combination of Frey in view of Abbott and Mishra teaches wherein the security tool is further configured to: detect, within the source code, a second entry point and a second exit point for a second tier of the plurality of tiers (Frey: claim 21, Figure 4, and paragraphs 49-50 reveal process for deploying log configuration file in the enterprise component/tier. The process include software that is run on a dedicated machine. Thus paragraph 49 reveal receiving source code (software) for an application configured to execute on the respective tier(s)). Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12); 
determine, based on the plurality of logging rules, a third attribute that is to be logged during execution in the second tier(Frey: paragraphs 49-50 describe the execution of the configuration file for the respective tiers; paragraph 41 discloses that configuration file 309 is assigned to the first tier 302. Paragraph 61 and Figure 6  reveal the structure of the log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute); and 
insert, between the second entry point and the second exit point in the source code, logging code that, when executed, logs the third attribute(Frey: paragraph 61 and Figure 6 reveal the structure of the executed log configuration file. A different log configuration file according to paragraph 41 is assigned to each tier, thus each configuration file has its own attributes. The legend in Figure 6 reveals the element attribute(s) mapped out in the configuration file; please see paragraph 89 which reveal configuration file that contains the elements/attribute and attribute; Mishra: Figure 3, reference number 304, “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6; reference number 308 “generate one or more log files corresponding to the logging statement during execution with the logging statements”).

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al US 20050149535 (hereinafter Frey) in view of Abbott et al US 20050086243 (hereinafter Abbott) in further view of Mishra WO 2018141424 (hereinafter Mishra) in further view of Averdunk et al US 20150302206 (hereinafter Averdunk).

As to claim 3, the combination of Frey in view of Abbott and Mishra teaches all the limitations recited in claim 1 above. The combination of Frey in view of Abbott and Mishra does not teach wherein the hardware processor is further configured to execute the logging code to: detect personal information that is within a second attribute associated with the first tier; and remove the personal information from being logged.
Averdunk teaches wherein the hardware processor is further configured to execute the logging code (Figure 2) to: detect personal information that is within a second attribute associated with the first tier (Figure 2, reference number 213 “Identify sensitive data in the message content”, wherein the message content is for a log file; paragraph 2); and remove the personal information from being logged (Figure 2, reference number 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor identify and remove sensitive data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott and Mishra’s teachings of inserting the logging code in the source code with Averdunk’s teachings of detecting personal information such that personal information is protected while the log data is shared (paragraph 2 of Averdunk).

As to claim 10, the combination of Frey in view of Abbott and Mishra teaches all the limitations recited in claim 8 above. The combination of Frey in view of Abbott and Mishra does not teach further comprising executing, by the hardware processor, the logging code to: detect personal information that is within a second attribute associated with the first tier; and remove the personal information from being logged.
Averdunk teaches further comprising executing, by the hardware processor(Figure 2), the logging code to: detect personal information that is within a second attribute associated with the first tier(Figure 2, reference number 213 “Identify sensitive data in the message content”; paragraph 2); and remove the personal information from being logged(Figure 2, reference number 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor identify and remove sensitive data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott and Mishra’s teachings of inserting the logging code in the source code with Averdunk’s teachings of detecting personal information such that personal information is protected while the log data is shared (paragraph 2 of Averdunk).

As to claim 17, the combination of Frey in view of Abbott and Mishra teaches all the limitations recited in claim 15 above. The combination of Frey in view of Abbott and Mishra does not teach wherein the security tool is further configured to execute the logging code to: detect personal information that is within a second attribute associated with the first tier; and remove the personal information from being logged.
Averdunk teaches wherein the security tool is further configured to execute the logging code (Figure 2) to: detect personal information that is within a second attribute associated with the first tier (Figure 2, reference number 213 “Identify sensitive data in the message content”; paragraph 2); and remove the personal information from being logged (Figure 2, reference number 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor identify and remove sensitive data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s configuration file to include syntax statements of which attribute is not logged as taught by Abbott and Mishra’s teachings of inserting the logging code in the source code with Averdunk’s teachings of detecting personal information such that personal information is protected while the log data is shared (paragraph 2 of Averdunk).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437  

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437